DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/05/2021 has been acknowledged and entered. Claim 3 has been cancelled. 

Allowable Subject Matter
Claims 1-2 and 2-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 2-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the color control portion comprises: … a substrate comprising a plurality of concave portions defined therein, each of the concave portions comprising: a first portion and a second portion in order a direction from the light-source substrate portion to the exit surface of the color control portion, a width of the first portion and the second portion taken in a direction along the light-source substrate portion, and in the direction from the light-source substrate portion to the exit surface of the color control portion: the width of the first portion increasing; and the width of the second portion substantially constant", the limitations of base claim 9 including “wherein the color control portion comprises: … a 

In example:
(i) Do et al. (U.S. Patent Pub. No. 2017/0168203) teaches a light-source substrate which generates light; and a color control portion to which the generated light from the light-source substrate portion is incident and at which color generated light is adjusted to define a color-converted light having a color different from that of the generated light, wherein the color control portion comprises: an exit surface through which color-converted light exits the color control portion; a film comprising a plurality of concave portions defined therein, each of the concave portions extending along a direction from the light-source substrate portion to the exit surface of the color control portion; and a plurality of color conversion members respectively in the plurality of concave portions, the color conversion members each comprising a color-converting material which converts the color of the generated light to the color of the color-converted light, wherein each of the concave portions is concaved toward the light-source substrate portion, but fails to teach that the color control portion comprises a substrate having the plurality of concave portions rather than a film and more specifically fails to teach all of the numerous details of the color control portion substrate of the display device as set forth in the independent claims.  
(ii) Kawase (U.S. Patent Pub. No. 2003/0076609) teaches a similar device comprising a color control portion, wherein the color control portion comprises: a substrate comprising a plurality of concave portions defined therein and a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 11, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894